Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an unducted thrust producing system, classified in B64C11/48 and F01D17/162.
II. Claims 13-14, drawn to an unducted thrust producing system, classified in B64C11/48 and F01D17/162.
III. Claim 15, drawn to an unducted thrust producing system, classified in B64C11/48 and F01D17/162.
IV. Claim 16, drawn to an unducted thrust producing system, classified in B64C11/48 and F01D17/162.
V. Claim 17, drawn to an unducted thrust producing system, classified in B64C11/48 and F01D17/162.
VI. Claim 18, drawn to an unducted thrust producing system, classified in B64C11/48 and F01D17/162.

The inventions are independent or distinct, each from the other because:
Inventions I-VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the 

Have a materially different design, mode of operation, function, or effect. Specifically, the invention of Group I further recites an inlet forward of the rotating element and the stationary element, the invention of Group II further recites a nonannular inlet aft of both elements, the invention of Group III further recites the rotating element is driven via a speed reduction device, wherein: the speed reduction device is located forward of both rotating and stationary elements; or the speed reduction device located between the rotating element and a trailing edge of the stationary element, the invention of Group IV further recites an exhaust, wherein: the exhaust is located forward of the rotating and stationary elements; or the exhaust is located between the rotating element and the stationary element; or the exhaust is located aft of the rotating element and the stationary element, the invention of Group V further recites at least one rotating element rotates in an opposite direction to at least one other rotating element, and wherein the span of the stationary elements are at least 25% the span of the rotating elements, and the invention of Group VI further recites a gas turbine engine comprising a core, the core having a low pressure turbine and a booster, wherein the rotating element is driven by the low pressure turbine via a speed reduction device, and wherein: the booster is driven via an intermediate pressure 

Do not overlap in scope, i.e., are mutually exclusive. Specifically, the invention of Group I includes an inlet forward of the rotating element and the stationary element, which is not found in the invention of Group II-VI, the invention of Group II includes a nonannular inlet aft of both elements, which is not found in the invention of Group I and III-VI, the invention of Group III includes the rotating element is driven via a speed reduction device, wherein: the speed reduction device is located forward of both rotating and stationary elements; or the speed reduction device located between the rotating element and a trailing edge of the stationary element, which is not found in the invention of Group I, II, and IV-VI, the invention of Group IV includes an exhaust, wherein: the exhaust is located forward of the rotating and stationary elements; or the exhaust is located between the rotating element and the stationary element; or the exhaust is located aft of the rotating element and the stationary element, which is not found in the invention of Group I-III, V, and VI, the invention of Group V includes at least one rotating element rotates in an opposite direction to at least one other rotating element, and wherein the span of the stationary elements are at least 25% the span of the rotating elements, which is not found in the invention of Group I-IV and VI, and the invention of Group VI includes a gas turbine engine comprising a core, the core having a low pressure turbine and a booster, wherein the rotating element is driven by the low pressure turbine via a speed reduction 

Are not obvious variants, as a reference reading on Group I would not per se render the claims of Groups II obvious, and vice versa. This is true for all other groups in the same manner.
  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; because invention of Group I includes the subject matter of an inlet forward of the rotating element and the stationary element, which is not found in the invention of Group II-VI, the invention of Group II includes the subject matter of a nonannular inlet aft of both elements, which is not found in the invention of Group I and III-VI, the invention of Group III includes the subject matter of the rotating element is driven via a speed reduction device, wherein: the speed 
the inventions require different field of searches (for example, searching different classes/subclasses or electronic resources, or employing different search queries); because searching the invention of Group I 
the prior art applicable to one invention would not likely be applicable to another invention, because, as an example, a prior art with an inlet forward of the rotating element and the stationary element would not likely be applicable to a nonannular inlet aft of both elements, and
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
--------------------------------------------------------------------------------------------------------------------
If applicant elects Group I, claims 1-12, this group contains the following groups. Restriction to one of the following inventions is required under 35 U.S.C. 121:

A. Claim 2-6, drawn to a thrust producing system, classified in B64C11/48 and F01D17/162.
B. Claim 7, drawn to a thrust producing system, classified in B64C11/48 and F01D17/162.
. Claim 8, drawn to a thrust producing system, classified in B64C11/48 and F01D17/162.
D. Claim 9-10, drawn to a thrust producing system, classified in B64C11/48 and F01D17/162.
E. Claim 11, drawn to a thrust producing system, classified in B64C11/48 and F01D17/162.
F. Claim 12, drawn to a thrust producing system, classified in B64C11/48 and F01D17/162.

The inventions are independent or distinct, each from the other because:
Inventions A-F are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed:

Have a materially different design, mode of operation, function, or effect. Specifically, the invention of Group A further recites the rotating element has an axis of rotation and a plurality of blades and the stationary element has a plurality of vanes configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element, the invention of Group B further recites the unducted thrust producing system is a tilt rotor system, the invention of Group C 

Do not overlap in scope, i.e., are mutually exclusive. Specifically, the invention of Group A includes the rotating element has an axis of rotation and a plurality of blades and the stationary element has a plurality of vanes configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element, which is not found in the invention of other Groups, the invention of Group B includes the unducted thrust producing system is a tilt rotor system, which is not found in the invention of other Groups, the invention of Group C includes the unducted thrust producing system is a helicopter lift system, which is not found in the invention of other Groups, the invention of Group D includes the rotating element is driven via a torque producing device, which is not found in the invention of other Groups, the invention of Group E includes the unducted thrust producing system is a propeller system, which is not found in the invention of other Groups, and the invention of Group F includes the unducted thrust producing system is an open rotor system, which is not found in the invention of other Groups, 

Are not obvious variants, as a reference reading on Group A would not per se render the claims of Groups B obvious, and vice versa. This is true for all other groups in the same manner.
  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; because the invention of Group A includes the subject matter of the rotating element has an axis of rotation and a plurality of blades and the stationary element has a plurality of vanes configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element, which is not found in the invention of other Groups, the invention of Group B includes the subject matter of the unducted thrust producing system is a tilt rotor system, which is not found in the invention of other Groups, the invention of Group C includes the subject matter of the unducted thrust producing system is a helicopter lift system, which is not found in the invention of other Groups, the invention of Group D includes the subject matter of the rotating element is driven via a torque producing device, which is not found in the 
the inventions require different field of searches (for example, searching different classes/subclasses or electronic resources, or employing different search queries); because searching the invention of Group A requires searching for the rotating element has an axis of rotation and a plurality of blades and the stationary element has a plurality of vanes configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element, searching for the invention of Group B requires searching for the unducted thrust producing system is a tilt rotor system, searching for the invention of Group C requires searching for the unducted thrust producing system is a helicopter lift system, searching for the invention of Group D requires searching for the rotating element is driven via a torque producing device, searching for the invention of Group E requires searching for the unducted thrust producing system is a propeller system, and searching for the invention of Group F requires searching for the unducted thrust producing system is an open rotor system. These searches have to be performed at least in cpc class B64C11/48 and F01D17/162, which have many thousands of prior arts, 
the prior art applicable to one invention would not likely be applicable to another invention, because, as an example, a prior art with the unducted thrust producing system is a tilt rotor system would not likely be applicable to the unducted thrust producing system being a helicopter lift system, and
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Species
This application contains claims directed to the following patentably distinct species Fig. 1, Fig. 5, Fig. 6, Fig. 7, Fig. 8, Fig. 9, Fig. 10, Fig. 11, Fig. 12, and Fig. 13. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, as Fig. 1 has the specific details and arrangement of a rotating element, a stationary element, and an inlet and exhaust as depicted in Fig. 1, Fig. 5 has the specific details and arrangement of a rotating element, a stationary element, and an inlet and exhaust as depicted in Fig. 5, Fig. 6 has the specific details and arrangement of a rotating element, a stationary element, and an inlet and exhaust as depicted in Fig. 6, Fig. 7 has the specific details and arrangement of a rotating element, a stationary element, and an inlet and exhaust as depicted in Fig. 7, Fig. 8 has the specific details and arrangement of a rotating element, a stationary element, and an inlet and exhaust as depicted in Fig. 8, Fig. 9 has the specific details and arrangement of a rotating element, a stationary element, and an inlet and exhaust as depicted in Fig. 9, Fig. 10 has the specific details and arrangement of a rotating element, a stationary element, and an inlet and exhaust as depicted in Fig. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention,
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/Primary Examiner, Art Unit 3745